Citation Nr: 9906125
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 94-30 022               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to a rating greater than 10 percent for left knee
disability.

2. Entitlement to a rating greater than 10 percent for right knee
disability.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hickey, Counsel 

INTRODUCTION

The veteran had active service from February 1964 to December 1967,
and from September 1975 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises from
the August 1993 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) which granted service connection
for chondromalacia of the left knee, and chondromalacia of the
right knee, effective February 2, 1993, each evaluated as
noncompensably disabling.

A hearing was held on January 8, 1997, in Washington, D.C., before
C.W. Symanski, who is the member of the Board rendering the
determination in this claim and was designated by the Chairman to
conduct that hearing, pursuant to 38 U.S.C.A. 7102(b)(West 1991).

The case was previously before the Board in February 1997 when it
was remanded for further evidentiary development. By a rating
action in June 1998 the RO assigned 10 percent evaluations for each
knee, which were made effective February 2, 1993.

REMAND

On preliminary review of the record the Board notes that the
January 1998 VA examination is not in accordance with the
directives of the U. S. Court of Appeals for Veterans Claims
(Court) that a VA rating examination must adequately portray
functional loss due to pain, weakened movement, excess fatigability
or incoordination. Deluca v. Brown, 8 Vet.App. 202 (1995). In
DeLuca, the Court held that ratings based on limitation of motion
do not subsume 3.8 C.F.R. 4.40 (1994) or 38 C.F.R. 4.45 (1994). It
was also held that the provisions of 38 C.F.R. 4.14 (1994)
(avoidance of pyramiding) do not forbid consideration of a higher
rating based on greater limitation of motion due to pain on use,
including during flare-ups. The Board notes that the January 1998
VA examiner recorded that the veteran had moderate pain in the
knees with increased pain and incoordination at

- 2 - 

the extremes of flexion and extension. However, the examination
report does not comply with the directives in DeLuca which
specifically require that the medical examiner should be asked to
determine whether each joint in question exhibited pain, weakened
movement, excess fatigability or incoordination, to include during
flare-ups or on repeated use, and that the determinations, if
feasible, should be expressed in terms of the degree of additional
range-of-motion loss due to any pain, weakened movement, excess
fatigability or incoordination. Although further delay is
regrettable, additional medical evaluation is warranted to ensure
a fully informed decision regarding the veteran's claims. Up-to-
date treatment records, if any, should be compiled.

The RO's attention is directed to recent precedent opinions by the
General Counsel of VA, holding that a veteran who has arthritis and
instability in his knee may receive separate ratings under Codes
5003 and 5257 (see VAOPGCPREC 23-97 (July 1, 1997; revised July 24,
1997). The General Counsel has since held that separate ratings are
only warranted in those cases where the veteran has limitation of
motion in his knee to at least meet the criteria for a zero-percent
rating under Codes 5260 or 5261, or (consistent with DeLuca v.
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. 4.45 and 4.59) where
there is probative evidence showing the veteran experiences painful
motion attributable to his osteoarthritis. See VAOPGCPREC 9-98
(Aug. 14,1998).

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the veteran and request that he provide
the names and addresses of all health care providers, VA or
private, who have treated or evaluated him for symptoms related to
his left and right knees, since January 1998. After obtaining any
necessary releases, the RO should request copies of all previously
unobtained, pertinent medical records for association with the
claimsfolder.

- 3 - 

2. Following the completion of the above requested development the
veteran should be scheduled for a special VA orthopedic examination
to assess the nature and extent of his left and right knee
disabilities. The examiner must thoroughly review the claimsfolder,
to include a copy of this Remand, prior to evaluating the veteran.
All indicated special tests and studies, should be conducted to
include range of motion studies, expressed in degrees. All clinical
findings and diagnoses must be clearly set forth in the examination
report. Additionally, the examiner should provide the following
opinions based upon the medical evidence of record:

a. The examiner should provide an opinion as to whether the
veteran's left knee and right knee exhibit weakened movement,
excess fatigability, or incoordination attributable to the service
connected disability; and, if feasible, these determinations should
be expressed in terms of the degree of additional range of motion
loss due to any weakened movement, excess fatigability, or
incoordination.

b. The examiner should also provide an opinion as to whether pain
could significantly limit functional ability during flare-ups or on
repeated use of the left knee and right knee over a period of time.
These determinations should if feasible, be portrayed in terms of
the degree of additional range of motion loss due to pain on use or
during flare-ups.

4 - 

Full supporting rationale must be provided for all opinions
expressed.

3. Thereafter, the RO should review the veteran's claims on the
basis of all evidence of record and all applicable law and
regulations. If any action taken remains adverse to the veteran, he
should be provided a supplemental statement of the case and the
applicable time to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no action
until otherwise notified, but he may furnish additional evidence
and argument while the case is in remand status. Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995). The purpose of this REMAND is to obtain additional
information and to ensure due process of law. No inference should
be drawn regarding the final disposition of the claim as a result
of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1996) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

C. W. Symanski 

Member, Board of Veterans' Appeals

- 5 - 

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

